 


109 HCON 193 IH: Supporting the goals and ideals of National HIV Testing Day.
U.S. House of Representatives
2005-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 193 
IN THE HOUSE OF REPRESENTATIVES 
 
June 27, 2005 
Ms. Lee submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of National HIV Testing Day. 
 
Whereas the Centers for Disease Control and Prevention has stated that, at the end of 2003, between 1,039,000 and 1,185,000 people nationwide were HIV positive, an increase from the estimated 850,000 to 950,000 people at the end of 2002; 
Whereas the Centers for Disease Control and Prevention estimates that at the end of 2003, African Americans represented 47 percent of all individuals living with HIV/AIDS, Whites represented 34 percent, and Hispanics represented 17 percent; 
Whereas the Centers for Disease Control and Prevention has further stated that at the end of 2003, men accounted for 74 percent of all individuals living with HIV/AIDS, and women represented 26 percent; 
Whereas the Centers for Disease Control and Prevention has determined that the leading cause of HIV infection is men having sex with men, followed by heterosexual contact and injection drug use; 
Whereas the Centers for Disease Control and Prevention estimates that, in 2003, about 25 percent of all HIV-positive individuals were unaware of their status; 
Whereas the Centers for Disease Control and Prevention reports that when infected persons knew their status, they were more likely to practice HIV risk-reduction behaviors; 
Whereas the Centers for Disease Control and Prevention reports that in 2002, 38 percent of those diagnosed as HIV positive were later diagnosed with AIDS within one year of their HIV test; 
Whereas the Centers for Disease Control and Prevention reports that early knowledge of status is important for linking those who are HIV positive with medical care and services that can reduce mortality and prevent the onset of AIDS; 
Whereas a 2004 survey by the Kaiser Family Foundation found that many Americans, particularly African Americans and Latinos, wanted more information about HIV testing; 
Whereas anxieties, misconceptions, and stigma have been traditionally associated with HIV/AIDS and HIV testing; 
Whereas the most commonly used HIV tests currently require a two-week waiting period for a diagnosis, and such waiting period contributes to the anxiety surrounding HIV testing that discourages individuals from receiving their diagnosis, leading the Centers for Disease Control and Prevention to conclude that in 2000 among those who tested positive at sites funded by the Centers for Disease Control and Prevention, 31 percent did not return for their test results; 
Whereas rapid test kits approved by the Food and Drug Administration have made HIV testing easier, more accessible, and less invasive, while delivering results within a single day; 
Whereas counseling is an essential part of HIV testing, and when conducted according to established Centers for Disease Control and Prevention guidelines, has been shown to be effective at producing individual behavior change; 
Whereas the National Association of People with AIDS, founded in 1983, is the oldest coalition of people living with HIV/AIDS in the world, and the Association advocates on behalf of all people living with HIV/AIDS; 
Whereas National HIV Testing Day is an annual campaign introduced in 1995 and produced by the National Association of People with AIDS to encourage at-risk individuals to seek out and receive voluntary HIV counseling and testing; 
Whereas the theme of National HIV Testing Day 2005 is Take the test, take control; 
Whereas the Centers for Disease Control and Prevention’s Advancing HIV Prevention Initiative emphasizes the importance of HIV testing; 
Whereas as part of its overall public health mission, the Centers for Disease Control and Prevention annually supports the National HIV Prevention Conference and National HIV Testing Day; and 
Whereas June 27 of each year is now recognized as National HIV Testing Day, and this year marks the eleventh year of observing such day: Now, therefore, be it 
 
That the Congress— 
(1)supports the goals and ideals of National HIV/AIDS Testing Day; 
(2)encourages State and local governments, including their public health agencies, to recognize such day, to publicize its importance among their communities, and to encourage individuals to undergo counseling and testing for HIV; 
(3)encourages the use of rapid test kits approved by the Food and Drug Administration as a fast and efficient method of HIV testing; 
(4)encourages national, State, and local media organizations to carry messages in support of National HIV Testing Day; 
(5)encourages the President to emphasize the importance of addressing the HIV/AIDS epidemic among all Americans, but especially among minority groups; and 
(6)recognizes the need for the prompt reauthorization of the Ryan White CARE Act, and the need to authorize and provide all necessary funding to prevent the spread of HIV and provide care and treatment to those who are already infected and living with HIV/AIDS. 
 
